Title: To Thomas Jefferson from Nicholas Philip Trist, 14 April 1822
From: Trist, Nicholas Philip
To: Jefferson, Thomas


Dear Sir
Natchez
April 14th 1822
This work has just made its appearance here, and I am confident You will not consider as thrown away, the time you will have spent in reading it.—I leave this tomorrow, after a tedious stay of more weeks than, on my arrival, I expected to spend days.—Browse writes that there are letters from Monticello waiting for me at home; From them, I hope to have the pleasure of Learning in a few days, that every thing there is as I could have wished, notwithstanding the earthquake the papers are frightening us with.Present me affectionately to the family and believe me yoursmost devotedlyNich: Ph: TristThe thermometer is at 35°, in a cool passage, peas in abundance, and strawberries beginning to ripen—